BARFIELD, Judge.
Anthony Gomes appeals from a final judgment granting Ron LeGrand’s petition for writ of possession of certain real property pursuant to a proceeding brought under chapter 83, Florida Statutes (1987). Appellant raised two issues on appeal. We affirm on both.
In his first issue, Anthony Gomes challenges the trial court’s determination that the agreement between the parties constituted a rental agreement separate and apart from an agreement for the purchase and sale of real property, which rental agreement was subject to the provisions of chapter 83, Florida Statutes (1987). Gomes’ contention that the agreement must be construed and treated as a mortgage was rejected by the trial court and we agree that the ruling of the trial judge was correct.
Gomes’ second issue on appeal is that the complaint for relief under chapter 83 failed to state a cause of action. This argument is without merit as the complaint properly stated an agreement to pay rent and the failure to pay that rent in accordance with chapter 83, Florida Statutes (1987).
The appellant raised no issue directed toward the sufficiency or competency of evidence considered by the trial court.
The judgment of the trial court is AFFIRMED.
SHIVERS, C.J., and WIGGINTON, J., concur.